Title: From John Adams to Benjamin Franklin, 24 May 1782
From: Adams, John
To: Franklin, Benjamin



The Hague May 24. 1782
Sir

Your Favour of April 22d and that of May 8th. are recd. I will Examine, Mr Fizeaus accounts as soon as my Friend Mr Thaxter, is a little better, who is now sick of a Fever. I have attempted it alone, but I find a few little Variations from my accounts, of no great Consequence, which however perhaps Mr Thaxter may clear up.

The arrangements of Time and Place, mentioned in Lord Shelburne’s Letter, cannot be a Work of any difficulty: because that People whose dispositions for Peace, are Sincere, would be willing to go at any time to almost any Place, provided the Work was not to meet obstructions there. But the Question is, whether his Lordship and his Royal Master, have lowered their Ideas of British omnipotence, and cleared their Breasts of the old Leaven of Contempt for their Ennemies Sufficiently to agree to the Terms which will probably be expected.
You know his Lordship personally, and therefore I can tell you no News of him: but, I have taken some Pains for fifteen or Sixteen Years, to inform myself of his Character and Sentiments, and from all I could ever learn, it seems to me, that his Ideas of Great Britain and her Ennemies are at this hour as wild, as those of my Lord North were Seven Years ago. The Changes in his Sentiments have not kept Pace with the alterations in Things. Mr Fox appears to have much juster Notions and Sincerer dispositions, tho God knows he is no Idol to me.
If his Lordships Sense was Spoken by Mr Oswald, viz to allow of our Independance, on Condition of Britains being put into the State, she was left in, by the Peace of 1763. This is a matter of Negotiation with France and Spain, and We have nothing to Say or do in it. But France and Spain must have more Moderation than ever Britain had, if they agree to it. But perhaps he means also that Britain shall remain in Possession of Nova Scotia, Canada and the Floridas as ceded to them by the Peace of 1763. If this is any part of his meaning it is a very Serious affair for Us, and for G. Britain too, for the foundation would be laid by it for her final Ruin. She will be forever at War with the United States must expend immense Sums, in maintaining innumerable Posts and fortifications, and garrisons, and at last can no more hold it, then her Navy can rule the Moon. We shall be in perpetual hot Water, it is true: but it will keep up a military Spirit, which it is Britains Interest if she could but see it, to lay asleep.
For my own Part, I dont feel so much anxiety, about the Part We have to Act in the Negotiations for Peace, as I commonly have done, in matters even of less Consequence because, I see that France, Spain and Holland have so many just Pretensions upon England, and the Ministry in England so divided, as well as the Nation, and the greater and more powerful Part, so extravagant in their Notions and so afraid of making Concessions, that I dont expect, the Nego­tiation will advance so far, as that We shall have to enter very Seriously into our Claims, for sometime yet. The new Ministers, and New Admirals must try their Hands first, to see if they can turn the Fortune of the War. At least this appears to me to be the Earl of Shelburnes design with which he flatters the King.
The King hates them all. But perhaps Shelburne the least. And the Nation dont appear, notwithstanding the Addrsses to have much Confidence in the new set. In short I dont believe that any one Man or set of Men, have so much of the Confidence of King and Nation, as to be able to make with Safty to themselves the Sacrifices, which will be found indispensible, at a Peace.

I have &c

